

 
PURCHASE, SALE AND ASSUMPTION AGREEMENT
 
THIS AGREEMENT entered into this 7th day of March, 2005.
 
BETWEEN:
ATLAS ENERGY CORP., 
a Nevada corporation having offices at
3273 E. Warm Springs Road,
Las Vegas, Nevada, USA 89120
(the "Vendor")
OF THE FIRST PART
AND:
TRYX VENTURES INC.,
a Nevada corporation having offices at
#314 - 837 West Hastings Street
Vancouver, British Columbia, Canada, V6C 3N6
(the "Purchaser")
OF THE SECOND PART
 
WHEREAS:
 
A.  The Vendor is the owner of certain assets, interests in certain oil and gas
leases and other contracts and agreements under a Purchase and Sale Agreement
dated March 1, 2004, a copy of which is attached hereto and forms part of this
agreement. (the “Purchase and Sale Agreement”).
 
B.  The Vendor has agreed to sell and assign to the Purchaser and the Purchaser
has agreed to purchase from the Vendor all of the Vendor’s assets and beneficial
interest, rights and obligations in and to the Purchase and Sale Agreement, upon
and subject to the terms and conditions herein set forth, it being the intention
of the parties hereto that the purchase price for the beneficial ownership of
the Assets will be the fair market value thereof.
 
IN CONSIDERATION of the premises, mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:
 
1.              DEFINITIONS AND INTERPRETATION
 
1.1            In this Agreement, the following words or expressions shall have
the following meanings, namely:
 

a)  
“Appraised Value” has the meaning ascribed thereto by paragraph 3;

 

b)  
“Assets” has the meaning ascribed to it in paragraph 1.01 of the Purchase and
Sale Agreement;

 
 

--------------------------------------------------------------------------------


 
 

c)  
“Assumed Obligations” has the meaning ascribed to it in paragraph 1.02 of the
Purchase and Sale Agreement;

 

d)  
“Assignment of Leases and Contracts” shall have the meaning ascribed to it in
paragraph 1.03 of the Purchase and Sale Agreement;

 

e)  
“Declaration of Trust” means the declaration of trust between the Vendor and the
Purchaser executed concurrently with this Agreement in the form attached hereto
as Schedule B;

 

f)  
“Effective Date” means the date on which the Purchase Price is paid in full or
the 180th day from the date of execution of this Agreement;

 

g)  
“Purchase and Sale Agreement” means the purchase and sale agreement attached
hereto as Schedule A and forming part of this Agreement by and between
Production Specialties Company and Atlas Energy Corp. dated March 1, 2004;

 

h)  
“Purchase Price” has the meaning ascribed thereto by paragraph 3; and

 
1.2             Schedule A - Purchase and Sale Agreement, attached hereto, shall
be incorporated into and form part of this Agreement; and
 
1.3            Schedule B - Declaration of Trust, attached hereto, shall be
incorporated into and form a part of this Agreement:
 
2.             PURCHASE AND SALE
 
2.1           The Vendor hereby transfers, sells, assigns and sets over to the
Purchaser and the Purchaser hereby purchases, as of the Effective Date its
beneficial ownership, rights and obligations in and to the Assets, the Assumed
Obligations and the Assumption of Leases and Contracts contained in the Purchase
and Sale Agreement on the terms and conditions hereinafter set forth.
 
2.3           The Vendor shall continue to hold the legal title to the Assets
transferred, sold assigned and set over to it under the Purchase and Sale
Agreement in trust, as bare trustee, for and on behalf of the Purchaser from the
Effective Date, in accordance with the terms and conditions of the Declaration
of Trust.
 
2.4            The Purchaser hereby assumes all liabilities, encumbrances and
charges related to the Assets, if any.
 
3.              PURCHASE PRICE
 
                The purchase price (the “Purchase Price” or “Appraised Value”)
for the transfer, sale, assignment of the beneficial ownership, rights and
obligations in and to the Assets, the Assumed Obligations and the Assumption of
Leases and Contracts pursuant to the Purchase and Sale Agreement transferred and
assigned pursuant to this Agreement shall be the fair market value thereof as of
the date of this Agreement, which the parties have determined to be Five Hundred
and Fifty Thousand Dollars ($550,000). 
 


- 2 -

--------------------------------------------------------------------------------




 
4.                PAYMENT OF PURCHASE PRICE
 
4.1              The Purchase Price shall be paid or otherwise satisfied by the
issuance of Two Million (2,000,000) common voting shares in the capital stock of
the Purchaser at the price of $0.10 per share (the “Purchase Shares”) and by the
payment to the Vendor of the sum of Three Hundred and Fifty Thousand Dollars
($350,000). The Purchase Shares shall be issued to the Vendor upon execution of
this Agreement, which shares shall be, upon issuance considered to be fully paid
and non-assessable. The sum of Three Hundred Thousand Dollars ($350,000) shall
be paid to the Vendor within 180 days of execution of this Agreement.
 
5.              VENDOR’S REPRESENTATIONS AND WARRANTIES
 
5.1             The Vendor hereby represents and warrants to the Purchaser that:
 

a)  
it is the legal and beneficial owner of the Assets;

 

b)  
it has the ability to perform its obligations under this Agreement including
without limitation the transfer of the Assets and the assignment of the Purchase
and Sale Agreement to the Purchaser, and no third party consents or
authorizations are required prior to the transfer of the beneficial ownership of
the Assets to the Purchaser, other than from Atlas Energy Corp., which consent
has been obtained; and

 

c)  
it has the ability and capacity to perform its obligations under the Declaration
of Trust.

 
5.2             The Purchaser hereby represents and warrants to the Vendor that:
 

a)  
it has the ability to perform its obligations under this Agreement and under the
Purchase and Sale Agreement and without limiting the foregoing has the capacity
to enter into and perform its obligations under the Declaration of Trust;

 

b)  
it is purchasing the Assets for use in the course of its commercial activities;

 
5.3            The representations and warranties set out in this paragraph 5
shall survive the completion of the transactions contemplated by this Agreement.
 
6.              FURTHER ASSURANCES
 
The Vendor and the Purchaser shall do or cause to be done all such further acts
and things and shall execute or cause to be executed all such further deeds,
documents, elections and instruments as may be reasonably necessary for the
purpose of completing the transactions contemplated by this Agreement.
 
8.              ENUREMENT
 
                 This Agreement shall enure to the benefit of and be binding
upon the parties hereto and their respective successors and assigns.
 
 


- 3 -

--------------------------------------------------------------------------------




 
9.             NOTICES
 
               All notices, directions, or other instruments required or
permitted to be given to the parties hereto shall be in writing and shall be
delivered to the address of the party to whom it is directed as set forth on the
first page of this Agreement.
 
10.            MODIFICATION
 
                This Agreement may not be modified or amended except by an
instrument in writing signed by the parties hereto or their respective
successors or assigns.
 
11.          GOVERNING LAW
 
               This Agreement shall be governed by and be construed in
accordance with the laws of the State of Nevada.
 
12.          HEADINGS
 
                The headings of the clauses of this Agreement are inserted for
convenience of reference only and shall not constitute a part hereof.
 
13.          TIME OF ESSENCE
 
                Time shall be of the essence of this Agreement.
 
14.           COUNTERPARTS AND FACSIMILE
 
                This Agreement may be signed and delivered in counterparts
and/or by electronic facsimile by the parties in counterparts, each of which so
signed shall be deemed to be an original, and such counterparts together shall
constitute one and the same instrument.
 
IN WITNESS WHEREOF the parties have caused these presents to be executed as of
the date first written above.
 
 
                                                                                            
VENDOR:    ATLAS ENERGY CORP.
 
Per:/s/ Stuart McPherson                                      
     Authorized Signatory
 


 
PURCHASER:   TRYX VENTURES, INC.
 
Per:/s/ Alessandra Bordon                                     
       Authorized Signatory
 
 
 
- 4 -

--------------------------------------------------------------------------------





 
SCHEDULE “A”




 






















PURCHASE AND SALE AGREEMENT


By and Between


PRODUCTION SPECIALTIES COMPANY (“SELLER”)


and


ATLAS ENERGY CORP. (“PURCHASER”)















--------------------------------------------------------------------------------




 
THIS PURCHASE AND SALE AGREEMENT is made and entered into as of March 1, 2004,
by and between PRODUCTION SPECIALTIES COMPANY, A CALIFORNIA CORPORATION
(“Seller”), and ATLAS ENERGY CORP., A NEVADA CORPORATION (“Purchaser”).


WHEREAS, the respective Boards of Directors of both Seller and Purchaser have
approved the terms of this Agreement and the transaction contemplated hereby;
and


WHEREAS, this Agreement provides for the sale of certain of Seller’s rights and
interests in and to certain oil and gas leases and other contracts and
agreements to Purchaser; and


WHEREAS, Seller and Purchaser desire to set forth the terms of their agreement
and transaction as provided for herein;


NOW, THEREFORE, in consideration of the promises and agreements herein
contained, the parties hereto agree as follows:




ARTICLE 1 - ASSETS PURCHASED AND LIABILITIES ASSUMED


1.01 Purchase and Sale of Assets. Subject to the terms and conditions of this
Agreement, at Closing (as hereinafter defined), Seller shall convey, assign,
transfer and deliver, and Purchaser shall purchase and receive an undivided
seventy five percent (75%) of all of Seller’s rights, title and interests in and
to all of the (i) Oil and Gas Leases, (ii) Declarations of Pooling, (iii) Oil
and/or Gas Wells, (iv) Joint Operating Agreements, (v) Farm-out Agreements, and
(vi) other Contracts and Agreements of any kind described or referred to in
Exhibit “A” attached hereto. Seller’s undivided rights, title and interests in
and to the Oil and Gas Leases, Declarations of Pooling, Oil and/or Gas Wells,
Joint Operating Agreements, Farmout Agreements, and other Contracts and
Agreements described in Exhibit “A” attached hereto are hereinafter collectively
referred to as the “Assets.”


1.02 Assumption of Obligations. Purchaser shall take its interest in the Assets
“AS IS” subject to all obligations and liabilities that are associated with such
interest, including drilling costs, clean up costs, well closing, plugging and
abandonment costs and expenses, and all surface remediation and environmental
(surface and subsurface) costs, expenses and liabilities, all of which
obligations and liabilities Purchaser agrees to assume (the “Assumed
Obligations”) and to defend and hold Seller harmless from and against any and
all claims, liabilities, costs and expenses (including all attorney’s fees) with
respect thereto.



--------------------------------------------------------------------------------






1.03 Assumption of Leases and Contracts. Purchaser assumes and shall perform, as
to its undivided interest, all duties and obligations under all of the Oil and
Gas Leases, Declarations of Pooling, Joint Operating Agreements, Farm-out
Agreements and other Contracts, Agreements, permits and other matters that are a
part of the Assets or are otherwise being conveyed and assigned to Purchaser
pursuant to this Agreement and the Assignment and Bill of Sale provided for in
Article 7 (Closing) below. Purchaser shall defend and hold Seller harmless from
and against any and all claims, liabilities, costs and expenses (including all
attorneys’ fees) arising out of or in any way related to any failure or refusal
on Purchaser’s part to fully perform any duty or obligation hereby assumed by
Purchaser under any Lease, Contract, Agreement, permit or other matter.




ARTICLE 2 - THE CLOSING; PURCHASE PRICE


2.01 Closing. The closing of the transaction contemplated in this Agreement (the
“Closing”) shall be on March 1, 2004 (“Closing Date”), time being of the
essence. In the event closing does not occur on or before the Closing Date, or
such other date as the parties shall mutually agree in writing, this Agreement
shall become null and void and of no further force or effect.


2.02 Purchase Price. At Closing, Purchaser shall pay to Seller the sum of Three
Hundred Thousand Dollars ($300,000.00) as the Purchase Price for the undivided
interest in the Assets being purchased by Purchaser. Such Purchase Price shall
be paid in cash at Closing.




ARTICLE 3 - REPRESENTATIONS AND
WARRANTIES OF SELLER


Seller hereby represents and warrants to Purchaser as follows:


3.01 Special Warranty of Title. Seller represents and warrants that Seller has
not sold, assigned, conveyed, encumbered and/or otherwise hypothecated any of
the Assets.


3.02 Tax Matters. To the best knowledge of Seller, Seller has duly and timely
filed all tax returns and reports required to be filed by Seller prior to
Closing, except to the extent that any failure or alleged failure to file any
tax return or report would not have a material adverse effect on Seller or the
purchased Assets. To the best knowledge of Seller, all of Seller’s tax returns
and reports are true and complete in all materials respects.


3.03 Litigation. Seller represents, to the best of its knowledge, that there is
no prosecution, suit, action, arbitration proceeding or governmental
 
 
 
- 2 -

--------------------------------------------------------------------------------


 
 
proceeding pending or threatened against or affecting Seller, any of the Assets,
or the transaction contemplated herein. To the best knowledge of Seller, there
is not outstanding against Seller any decision, judgment, decree, injunction,
rule or order of any court, arbitrator or governmental entity affecting any of
the Assets or this transaction.


3.04 Brokers. Purchaser shall not have any obligation or liability to pay any
fee, commission or other compensation to any person or entity engaged by Seller
in connection with this Agreement or the transaction contemplated herein.


3.05 True Copies. All copies of documents delivered or made available to
Purchaser in connection with this Agreement are true and correct copies of the
originals thereof.


3.06 Compliance with Law and Regulations. To the best of Seller’s knowledge,
Seller is in material compliance with all federal, state and local laws,
regulations and ordinances applicable to its business and operations.




ARTICLE 4 - REPRESENTATIONS AND
WARRANTIES OF PURCHASER


Purchaser hereby represents and warrants to Seller as follows:


4.01 Organization and Good Standing. Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada, and
is duly qualified and in good standing as a foreign corporation in each
jurisdiction in which any of the Assets are located.


4.02 Capitalization and Financial Resources. Purchaser has the necessary
capitalization and financial resources to fulfill its commitments set forth in
this Agreement, including, but not limited to, the payment of the Purchase Price
and the assumption of obligations and liabilities as provided for herein.


4.03 Authority Relative to this Agreement. Purchaser has the requisite and
corporate power and authority to enter into this Agreement and all ancillary
documents, and to carry out its obligations hereunder and thereunder. The
execution and delivery of this Agreement and each ancillary document, and the
consummation of the transactions contemplated herein and therein, have been duly
authorized by the Board of Directors of Purchaser, or by an authorized committee
thereof, and do not violate any provision of the Articles or Certificate of
Incorporation or Bylaws of Purchaser. No other corporate proceeding on the part
of Purchaser is necessary to authorize this Agreement, the ancillary documents
and/or the transaction contemplated herein and therein. The execution and
delivery of this Agreement and each ancillary document, and the
 

 
- 3 -

--------------------------------------------------------------------------------




consummation of the transaction provided for herein and therein will not
conflict with or effect a breach, violation or default, or cause an event of
default, under any mortgage, lease, or other material agreement or instrument,
or any statute, regulation, order, judgment or decree to which Purchase is a
party or by which Purchaser is bound, or any law or governmental regulation
applicable to Purchaser, or require the consent of any person (other than the
parties to this Agreement). This Agreement and the ancillary documents
constitute legal, valid and binding obligations of Purchaser, enforceable in
accordance with their terms, except as enforcement thereof may be limited by any
applicable bankruptcy, reorganization, insolvency, moratorium, or similar laws
affecting rights of creditors generally, whether applied at law or in equity.


4.04 No Broker. Seller shall not have any obligation or liability to pay any fee
or other compensation to any person or entity engaged by Purchaser in connection
with this Agreement or the transaction contemplated herein.


4.05 No Reliance. Purchaser is purchasing and accepting its interest in the
Assets “AS IS” without any express or implied warranty of any kind, except for
the special warranty of title provided for in Section 3.01 above. Purchaser is
entering into this transaction solely on the basis of Purchaser’s own expertise,
inspection, evaluation, familiarity with and knowledge of the Assets. Purchaser
is not relying on any representation, estimate, claim, warranty, statement,
data, or information of any kind made or provided to Purchaser or any of its
employees, agents, consultants, etc., by Seller or any employee, agent, or other
representative of Seller. No patent or latent condition affecting the Assets (or
any Asset) in any way, whether now known or discovered or hereafter discovered,
shall in any way affect any of Purchaser’s obligations contained in this
Agreement, or give rise to any right of or to damages, rescission, or any other
legal or equitable right or remedy on behalf of Purchaser against Seller.


4.06 SELLER’S DISCLAIMER. EXCEPT FOR THE SPECIAL WARRANTY OF TITLE CONTAINED IN
SECTION 3.01 ABOVE, SELLER MAKES NO REPRESENTATION OR WARRANTY, AND SELLER
HEREBY EXPRESSLY DISCLAIMS ALL LIABILITY AND RESPONSIBILITY FOR ANY
REPRESENTATION, WARRANTY, STATEMENT OR INFORMATION, ORALLY OR IN WRITING, MADE
OR COMMUNICATED TO PURCHASER INCLUDING, BUT NOT LIMITED TO, ANY OPINION,
INFORMATION OR ADVISE WHICH MAY HAVE BEEN PROVIDED TO PURCHASER BY ANY OFFICER,
DIRECTOR, EMPLOYEE, AGENT, CONSULTANT OR REPRESENTATIVE OF SELLER, ANY ENGINEER
OR ENGINEERING FIRM, OR ANY OTHER AGENT, CONSULTANT OR REPRESENTATIVE OF SELLER.
IN ADDITION, PURCHASER ACKNOWLEDGES THAT SELLER HAS NOT MADE, AND SELLER HEREBY
EXPRESSLY DISCLAIMS AND NEGATES, ANY IMPLIED OR EXPRESS WARRANTY OF
MERCHANTABILITY, FITNESS FOR ANY PARTICULAR PURPOSE, OR CONFORMITY TO MODELS OR
SAMPLES OR MATERIALS, AS WELL AS ANY OTHER REPRESENTATION OR WARRANTY, EXPRESS,
STATUTORY OR IMPLIED, RELATING TO THE ASSETS OR
 

 
- 4 -

--------------------------------------------------------------------------------




 
THEIR CONDITION. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, PURCHASER IS
ACQUIRING INTEREST IN THE ASSETS IN AN “AS-IS, WHERE-IS” CONDITION WITH ALL
FAULTS.




ARTICLE 5 - SURVIVAL OF REPRESENTATIONS;
AND WARRANTIES; INDEMNIFICATION


5.01 Survival of Representations and Warranties. All representations and
warranties made by the parties, as contained in this Agreement or in any
ancillary document, as well as any indemnification made by any party, shall
survive the Closing.


5.02 Indemnification by Purchaser. Purchaser agrees to indemnify and to hold
Seller harmless from and against any and all damages, losses, liabilities,
deficiencies, costs and/or expenses, including all attorneys’ fees, expenses and
other out-of-pocket costs of litigation and/or arbitration (collectively
“Damages”), resulting from, arising out of or in any way in connection with or
related to Seller’s ownership and/or operation of the Assets (insofar as the
interest being sold to Purchaser) at any time before or after Closing, whether
or not any such Damages are in connection with any action, suit, proceeding,
demand or judgment of a third party (including governmental entities) or involve
any other matter or proceeding. The foregoing indemnification shall include all
damages arising out of or in connection with environmental matters.




ARTICLE 6 - CONDITIONS TO CLOSING


7.01 Conditions to Obligation of Purchaser to Close. The obligation of Purchaser
to close the transaction contemplated hereby is subject to the satisfaction of
the following conditions:



 
A.
Purchaser shall have the right to conduct such inspections and investigations of
the Assets as Purchaser deems necessary. In the event that Purchaser, in its
sole discretion, determines that the purchase contemplated herein is not in its
best interest, Purchaser shall have the right to cancel this Agreement and this
Agreement shall be null and void and of no further force or effect.




 
B.
It is agreed that Seller shall deliver marketable title to the Assets. Closing
shall constitute Purchaser’s full approval and acceptance of title. It is agreed
that Seller will provide to Purchaser all log reports, geological reports,
production runs and other data and information in Seller’s possession.

 
 

 
- 5 -

--------------------------------------------------------------------------------




ARTICLE 7 - CLOSING


At the Closing, Seller shall deliver to Purchaser an Assignment and Bill of Sale
of and to the interest in the Assets being purchased by Purchaser. The
Assignment and Bill of Sale shall be executed and delivered by Seller to
Purchaser at the Closing in the form attached hereto as Exhibit “B.” At the
Closing, Purchaser shall pay the Purchase Price, in cash, to Seller.




ARTICLE 8 - ADDITIONAL AGREEMENTS


8.01 Agreements as to Tax Matters. The parties will cooperate fully with each
other in connection with the preparation, signing and filing of tax returns and
in any other matters involving taxes relating to the Assets.


8.02 Post-Closing Documents. The parties will cooperate with one another after
Closing and, without any further consideration, will execute and deliver such
other documents as shall be reasonably required after the Closing to transfer
title to the interest in the Assets being purchased by Purchaser. The Parties
will take any other action necessary to carry out the intent and purposes of
this Agreement.


8.03 Notice. Each party shall notify the other of any claim, demand, action,
suit or proceeding relating to, or arising in connection with, the Assets as
soon as practicable after learning of such claim, demand, action, suit, or
proceeding.



 
ARTICLE 9 - GENERAL PROVISIONS


9.01 Expenses. Each party shall pay its own expenses (including legal and
accounting costs and expenses) in connection with the negotiation, preparation
and consummation of this Agreement.


9.02 Governing Law; Waiver of Jury Trial. All questions concerning the
construction, interpretation, validity and enforcement of this Agreement shall
be governed by the laws of the State of California without giving effect to any
choice or conflict of law provisions or rules (whether in the State of
California or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of California.


9.03 Submission to Jurisdiction. Any legal action or proceeding with respect to
this Agreement or any of the rights or interests of the parties hereunder shall
be brought in the courts of the State of California located in the County of
Tehama and, by execution and delivery of this Agreement, the Purchaser hereby
accepts for itself and in respect of its property, generally and
 


- 6 -

--------------------------------------------------------------------------------




 
unconditionally, the jurisdiction and venue of the aforesaid court(s). Each
party hereby irrevocably waives, in connection with any action or proceeding,
any objection, including, without limitation, any objection to venue based on
grounds of forum non conveniens, which it may now or hereafter have to the
bringing of any action or proceeding in the aforesaid jurisdiction and venue.
Each party hereby irrevocably consents to the service of process of the
aforementioned court(s) in any such action or proceeding by the mailing of
copies thereof by registered or certified mail, postage prepaid, to it at its
address as set forth herein.
 
9.04  Headings. Article and Section headings used in this Agreement are for
convenience only and shall not affect the meaning or construction of this
Agreement.


9.05   Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally or mailed by certified
mail (return receipt requested) to a party at the following address (or at such
other address as a party shall specify by like notice), or if sent by facsimile
to a party at the following facsimile number;



 
To Purchaser:
     
Atlas Energy Corp.
 
3273 East Warm Springs Road
 
Las Vegas, Nevada 89120
 
Facsimile Number: ____________________
     
To Seller:
     
Production Specialties Company
 
P. O. Box 880
 
Woodland, California 95776-0880
 
Facsimile Number: (530) 668-5329



9.06 Parties in Interest. All of the terms and provisions of this Agreement
shall be binding upon, and shall inure to the benefit of and be enforceable by
the successors and assigns of Seller and Purchaser.


9.07 Final Agreement; Entire Agreement. This Agreement is the final agreement
between the parties and constitutes the entire agreement between them. This
Agreement supersedes all prior agreements and understandings, written or oral,
whether signed or unsigned, with respect to the subject matter hereof.
 


- 7 -

--------------------------------------------------------------------------------




9.08 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be considered an original, and all of which shall constitute
one and the same instrument.


9.09 Amendment. This Agreement may be amended only by an instrument in writing
signed by or on behalf of each of the parties hereto.


IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.


                                                                                                                 
SELLER
 
                                                                                                                
PRODUCTION SPECIALTIES COMPANY
 
 
                                                                                                                 By:/s/
Dero Parker                                                     
                                                                                                                       President                                     
(Name)
                                                                                                                                                                             
(Title)





                                                                                                                 
BUYER
 
                                                                                                                
ATLAS ENERGY CORP.
 
 
                                                                                                                 By:/s/
Stuart McPherson                                       
                                                                                                                                                 
                            (Name)
                                                                                                                                                                             
(Title)

 
- 8 -

--------------------------------------------------------------------------------



 



EXHIBIT “A”


Attached to and made a
 
part of that certain
 
Purchase and Sale Agreement,
 
dated March 1, 2004,
 
by and between
 
Production Specialties Company, as Seller,
 
and Atlas Energy Corp., as Purchaser




(Triangle “T” Area)






Lessor: TRIANGLE T RANCH INC.
Lessee: PHILLIPS PETROLEUM
Dated: OCTOBER 26, 1989
Recorded: Book 90, Page 9278
County of Tehama


Lessor: TRIANGLE T RANCH INC.
Lessee: PHILLIPS PETROLEUM
Dated: SEPTEMBER 15, 1988
Recorded: Book 2093, Page 36
County of Tehama


Lessor: B B LIMITED
Lessee: UNION OIL COMPANY
Dated: JULY 21, 1989
Recorded: Book 2147, Page 365
County of Tehama


Lessor: TRIANGLE T RANCH, INC.
Lessee: UNION OIL COMPANY
Dated: AUGUST 3, 1989
Recorded: Book 2147, Page 369
County of Tehama



--------------------------------------------------------------------------------






Lessor: TRIANGLE T RANCH INC
Lessee: NNG, A CALIF CORP
Dated: NOVEMBER 1, 1997
Recorded: Book 9802, Page 668
County of Tehama


Lessor: MAYS, CHARLES D. ET. UX
Lessee: PHILLIPS PETROLEUM
Dated: AUGUST 14, 1987
Recorded: Book 2018, Page 601
County of Tehama


Lessor: B B LIMITED
Lessee: PHILLIPS PETROLEUM
Dated: AUGUST 1, 1987
Recorded: Book 2018, Page 588
County of Tehama


Lessor: NEEDHAM, JAMES C.
Lessee: FULLER OIL CO.
Dated: AUGUST 31, 1992
Recorded: Book 92, Page 3411 5
County of Tehama


Lessor: PROVO, ADRIENNE MOFFAT
Lessee: FULLER OIL COMPANY
Dated: AUGUST 25, 1992
Recorded: Book 92, Page 34114
County of Tehama


Lessor: MOFFAT, WILLIAM H. JR.
Lessee: FULLER OIL CO.
Dated: AUGUST 28, 1992
Recorded: Book 92, Page 34112
County of Tehama


Lessor: POPE, PATRICIA MOFFAT
Lessee: FULLER OIL CO.
Dated: AUGUST 26, 1992
Recorded: Book 92, Page 34113
County of Tehama




- 2 -

--------------------------------------------------------------------------------




Lessor: HAUSER, LYN NEEDIIA
Lessee: FULLER OIL CO.
Dated: SEPTEMBER 23, 1992
Recorded: Book 92, Page 34110
County of Tehama


Lessor: NEEDHAM, HENRY II. JR.
Lessee: FULLER OIL CO.
Dated: OCTOBER 7, 1992
Recorded: Book 92, Page 34111
County of Tehama


Lessor: HOWARD, CHARLES S. III
Lessee: SAMEDAN OIL CORP
Dated: APRIL 10, 1994 
Recorded: Book 92, Page 21095
County of Tehama


Lessor: HOWARD, ROBERT STEWART JR
Lessee: SAMEDAN OIL CORP
Dated: APRIL 10, 1994
Recorded: Book 94, Page 21091
County of Tehama


Lessor: HOWARD, FRANK ROBERT
Lessee: SAMEDAN OIL CORP
Dated: APRIL 10, 1994
Recorded: Book 94, Page 21096
County of Tehama


Lessor: LEASK, SCOTT STEWART
Lessee: SAMEDAN OIL CORP
Dated: APRIL 10, 1994
Recorded: Book 94, Page 21088 
County of Tehama


Lessor: ONGE, CYNTHIA LEASK SAINT
Lessee: SAMEDAN OIL CORP
Dated: APRIL 10, 1994
Recorded: Book 94, Page 21089
County of Tehama




- 3 -

--------------------------------------------------------------------------------




Lessor: SANWA BANK, TRUSTEE
Lessee: SAMEDAN OIL CORP
Dated: APRIL 10, 1994
Recorded: Book 94, Page 23173
County of Tehama
 
Lessor: LAMONTE, BRIGITTE LYN .
Lessee: SAMEDAN OIL CORP
Dated: APRIL 10, 1994
Recorded: Book 94, Page 21087
County of Tehama


Lessor: JAKOBSON, MICHAEL
Lessee: SAMEDAN OIL CORP 
Dated: APRIL 10, 1994
Recorded: Book 94, Page 21090
County of Tehama


Lessor: COLLINS FAMILY TRUST
Lessee: SAMEDAN OIL CORP
Dated: APRIL 10, 1994
Recorded: Book 94, Page 21093
County of Tehama


Lessor: DIVEN, MARITA C. TRUST
Lessee: SAMEDAN OIL CORP
Dated: APRIL 10, 1994
Recorded: Book 94, Page 21094
County of Tehama


Lessor: HOWARD, LISA L
Lessee: SAMEDAN OIL CORP 
Dated: APRIL 10, 1994
Recorded: Book 95, Page 00950
County of Tehama


Lessor: HOWARD, MALINDA L.
Lessee: SAMEDAN OIL CORP 
Dated: APRIL 10, 1994
Recorded: Book 94, Page 2 1092
County of Tehama




- 4 -

--------------------------------------------------------------------------------




Lessor: HOWARD, MICHAEL C.
Lessee: SAMEDAN OIL CORP
Dated: APRIL 10, 1994
Recorded: Book 94, Page 21830
County of Tehama


Lessor: TEMPLE LIVING TRUST
Lessee: SAMEDAN OIL CORP
Dated: JUNE 1, 2001
Recorded: Book 2001 Page 025562
County of Tehama


Lessor: TEMPLE, DOUG
Lessee: SAMEDAN OIL CORP
Dated: JUNE 1, 2001
Recorded: Book 2001, Page 025563
County of Tehama


Lessor: TEMPLE-BOGEN,JANET
Lessee: SAMEDAN OIL CORP 
Dated: JUNE 1, 2001
Recorded: Book 2001, Page 025564
County of Tehama


Lessor: TEMPLE-MARTINIE LINDA
Lessee: SAMEDAN OIL CORP 
Dated: JUNE 1, 2001
Recorded: Book 2001, Page 025565
County of Tehama


Lessor: TEMPLE, ROGER
Lessee: SAMEDAN OIL CORP
Dated: JUNE 1, 2001
Recorded: Book 2001, Page 025566
County of Tehama


Lessor: TEMPLE-WOLFE, CHRISTINE
Lessee: SAMEDAN OIL CORP
Dated: JUNE 1, 2001
Recorded: Book 2001, Page 025567
County of Tehama




- 5 -

--------------------------------------------------------------------------------




Lessor: TRIANGLE T RANCH, INC.
Lessee: SAMEDAN OIL CORP.
Dated: OCTOBER 16, 1993
Recorded: Book 93, Page 31496
County of Tehama


Lessor: HIDDEN, MERRILL JEAN ET. AL
Lessee: SAMEDAN OIL CORP
Dated: JULY 19, 1996
Recorded: Book 9621 Page 275
County of Tehama
 


WELLS


Triangle #1-28, #1-29, #1-3


Undivided right, title and interest in and to the property known as the Triangle
T (Arroyo) Pipeline located in and running through: Sections 29, 32-36, T11S,
R14E, and Sections 1, 12 and 13 in T12S, R14E, and into Section 18, T12S, R15E,
in Madera and Fresno Counties, CA


AGREEMENTS


Joint Operating Agreement dated 7/15/92, by and between Samedan Oil Corporation,
Operator, and Tri-Valley Corporation, Non-Operator (Triangle T 1-28, Triangle T
1-29, Triangle T 1-33, Triangle T 2-33)


Farm-out Agreement dated effective 3/17/99 between Geo Petro Resources Company
and NNG, Farmor, and Samedan Oil Corporation, Farmee


Participation Agreement dated 7/15/92 between Tri-Valley Oil and Gas Company and
Samedan Oil Corp.


Farmout Agreement dated 6/12/92 between Phillips Petroleum Company, Farmor, and
Tri-Valley Oil and Gas Company, Farmee (Triangle T #1-33, #2-33)


Farm-out Agreement dated 9/25/92 between Union Oil Company of California,
Farmor, and Tri-Valley Oil and Gas Company, Farmee (Triangle T #1-29)


Declaration of Pooling establishing the Triangle T #1-29 unit, dated effective
1/11/93, recorded at 93-05901, records of Madera County, CA


Declaration of Pooling establishing the Triangle T #1-33 unit, dated effective
8/5/94, recorded at 94-23713 and 94-34917







- 6 -

--------------------------------------------------------------------------------






EXHIBIT “B”


Attached to and made a
 
part of that certain
 
Purchase and Sale Agreement,
 
dated March 1, 2004,
 
by and between
 
Production Specialties Company, as Seller,
 
and Atlas Energy Corp., as Purchaser




(Assignment and Bill of Sale)


 
 

 

--------------------------------------------------------------------------------





RECORDING REQUESTED BY AND
WHEN RECORDED RETURN TO:
 
______________________________
______________________________
______________________________
______________________________
 

--------------------------------------------------------------------------------







ASSIGNMENT AND BILL OF SALE


PRODUCTION SPECIALTIES COPMANY, A CALIFORNIA CORPORATION, hereinafter referred
to as “Assignor,” for good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), does hereby GRANT, BARGAIN, SELL,
CONVEY, ASSIGN, TRANSFER, SET OVER, and DELIVER unto ATLAS ENERGY CORP., A
NEVADA CORPORATION, hereinafter referred to as Assignee, an undivided seventy
five percent (75%) of all of Assignor’s rights, title and interests in and to
the following (collectively called the “Assets”):


(A) The Oil and Gas Leases described in Exhibit “A” (the “Leases”) attached
hereto; (ii) the Declarations of Pooling described in said Exhibit “A”; (iii)
the Oil and Gas Wells described in said Exhibit “A”; (iv) the easements,
rights-of-way, and other rights, privileges, benefits and powers with respect to
the use and occupation of the surface of, and the subsurface depths under, the
land covered by the Leases; (v) all rights in respect of any pooled or unitized
acreage located in whole or in part within each Lease, including all production
from the pool or unit allocated to any such Lease, and all interest in any
well(s) within the unit or pool associated with such Lease, regardless of
whether such unit or pool production comes from a well or wells located within
or outside of such Lease;


(B) All pipelines, personal property, equipment, fixtures and improvements
located on or appurtenant to the Leases and used in or related to the
production, transportation, treatment, sale and/or disposal of gas and/or
hydrocarbons or water produced therefrom or attributable thereto;


(C) All licenses, servitudes, gas purchase and sale contracts, farm-in
agreements, farm-out agreements, bottom hole agreements, acreage contribution
agreements, operating agreements, unit agreements, processing agreements,
options, leases of equipment or facilities, joint venture agreements, pooling
agreements, transportation agreements, rights-of-way, and other contracts,
agreements and rights of any kind which are owned by Assignor, in



--------------------------------------------------------------------------------




whole or in part, and which are: (i) appurtenant to the Leases, or (ii) used or
held for use in connection with the ownership or operation of the Leases, or the
production, sale, distribution, transportation or disposal of gas and/or
hydrocarbons or water from the Leases;


(D) All governmental permits, licenses and authorizations, including
environmental permits, licenses and other authorizations, as well as any
applications for the same, related to the Leases or the operation thereof;


(E) All of the documents, files, records and other data relating to the Assets
described in Paragraphs (A), (B), (C) and (D) above, including, without
limitation, title records, surveys, maps, drawings, contracts, correspondence,
microfiche lists, geological, geophysical, and seismic records, data, and
information, production records, electric logs, core data, pressure data,
decline curves, graphical production curves, and all related matters in
Assignor’s possession; and


(F) Any and all other assets of Assignor appurtenant to, related to, or used or
useful in connection with the Leases.


TO HAVE AND TO HOLD the undivided seventy five percent (75%) unto Assignee, its
successors and assigns, forever.


This Assignment and Bill of Sale is made and accepted subject to the following
terms and conditions:



 
1.
THIS ASSIGNMENT IS MADE WITHOUT WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, EXCEPT THAT ASSIGNOR WARRANTS AND WILL DEFEND THE ASSETS UNTO
ASSIGNEE FROM AND AGAINST ALL PERSONS CLAIMING THE ASSETS OR ANY PART THEREOF
BY, THROUGH, OR UNDER ASSIGNOR, BUT NOT OTHERWISE.




 
2.
ASSIGNOR EXPRESSLY DISCLAIMS AND NEGATES ANY WARRANTY AS TO THE CONDITION OF ANY
PERSONAL PROPERTY, EQUIPMENT, FIXTURES, AND ITEMS OF MOVEABLE PROPERTY
COMPRISING ANY PART OF THE ASSETS, IT BEING EXPRESSLY UNDERSTOOD THAT SAID
PERSONAL PROPERTY, FIXTURES, EQUIPMENT AND OTHER ITEMS ARE BEING CONVEYED TO
ASSIGNEE “AS IS AND WHERE IS” WITHOUT ANY WARRANTY OF MERCHANTABILITY, CONDITION
OR FITNESS FOR A PARTICULAR PURPOSE, OR ANY OTHER WARRANTY, EXPRESS OR IMPLIED.




 
3.
To the extent permitted by law, Assignee shall be subrogated to Assignor’s
rights in and to any prior representations, warranties or

 

 
- 2 -

--------------------------------------------------------------------------------




covenants given with respect to the Assets. Assignor hereby grants and transfers
to Assignee, its successors and assigns, to the extent that they may exist and
be so transferable as permitted by law, the benefit of and the right to enforce
any such prior representations, warranties, or covenants that may exist.



 
4.
Assignor agrees to execute and deliver to Assignee, from time to time, such
other and additional instruments, notices, division orders, transfer orders, and
other documents, and to do all such other and further acts and things as may be
reasonably necessary to fully and effectively carry out the intent and purposes
of this Assignment and Bill of Sale.

 

 
5.
Unless expressly provided otherwise, all recording references in the Exhibits
attached hereto are to the Official Records of the County in which the Assets
are located.




 
6.
This Assignment shall be binding upon and inure to the benefit of Assignor and
Assignee, and to their respective successors and assigns.




 
7.
This Assignment may be executed in one or more counterparts, each of which shall
be deemed an original, and said counterparts shall constitute but one and the
same instrument which may be sufficiently evidenced by one counterpart. The fact
that this Assignment may have been executed at different times by different
parties shall not affect its validity.



This Assignment and Bill of Sale is effective as of 7:00 A.M., Pacific Time, on
March 1, 2004 (“Effective Date”).


IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment and Bill
of Sale on the date set forth in their respective acknowledgments below, but
effective as of the Effective Date.


ASSIGNOR                                                                       
ASSIGNEE


PRODUCTION SPECIALTIES                                         ATLAS ENERGY
CORP.
COMPANY


By:/s/ Dero
Parker                                                              By:/s/
Stuart McPherson                                
  President                                    
(Name)                                                                               
(Name)
                                                      
(Title)                                                                                 
(Title)
 
 
 
- 3 -

--------------------------------------------------------------------------------


 
SCHEDULE “B”
 


DECLARATION OF TRUST


THIS INDENTURE made effective as of the 7th day of March, 2005.
 
BETWEEN:
ATLAS ENERGY CORP., 
a Nevada corporation having offices at
3273 E. Warm Springs Road,
Las Vegas, Nevada, USA 89120


(the "Trustee")
OF THE FIRST PART
AND:
TRYX VENTURES INC.,
a Nevada corporation having offices at
#314 - 837 West Hastings Street
Vancouver, British Columbia, Canada, V6C 3N6
 
(the "Beneficiary")
OF THE SECOND PART
WHEREAS:


A.  The Trustee is the sole registered owner of certain assets more particularly
described and defined in paragraph 1.01 of a Purchase and Sale Agreement dated
March 1, 2004 (the “Purchase and Sale Agreement”) by and between Production
Specialties Company and Atlas Energy Corp., a copy of which is attached hereto
and forms part of this Agreement, (hereinafter the “Trust Property”);
 
B.  Pursuant to a Purchase, Sale and Assumption Agreement entered into on March
7, 2005 by and between the Trustee and the Beneficiary (the Purchase, Sale and
Assumption Agreement”), the Beneficiary, among other things, purchased the Trust
Property from the Trustee; and
 
C.  The Trustee has agreed to hold all of their right title and interest in the
Trust Property in trust for the Beneficiary on the terms and conditions
hereinafter set forth:
 
                  NOW THEREFORE THIS AGREEMENT WITNESSES THAT, in consideration
of the sum of Two ($2.00) Dollars now paid by each of the parties hereto to
 



--------------------------------------------------------------------------------




the other, the receipt and sufficiency of which is hereby acknowledged, and of
the premises and of the mutual covenants and agreements herein contained, it is
hereby mutually covenanted, agreed and acknowledged between the parties hereto
as follows:


1.  The Trustee does and shall stand seized of the Trust Property in trust for
the Beneficiary, the Beneficiary’s, successors and assigns, forever, and shall
transfer, lease, encumber or dispose of the Trust Property only in such manner
as the Beneficiary, the Beneficiary’s, successors and assigns lawfully direct.


2.  All dividends, profits, and advantages accruing to or arising out of the
Trust Property shall be held by the Trustee for the exclusive use, benefit and
advantage of the Beneficiary and the Trustee shall, upon written demand from the
Beneficiary, account to the Beneficiary for all such profits and advantages and
pay over the same to the Beneficiary.


3.  Upon receipt of a written demand from the Beneficiary the Trustees shall
transfer the legal and registered title to the Trust Property to the Beneficiary
or the Beneficiary’s nominee and account to and pay over to them all dividends
and profits that shall have been received by the Trustees thereon.


4.  The Beneficiary shall pay and or fulfil any and all obligations, costs and
expenses incurred with respect to the Trust Property of every nature and kind.


5.  The Beneficiary shall comply with all obligations in respect of the Trust
Property as is required of it pursuant to the Purchase, Sale and Assumption
Agreement.


6.  The Beneficiary will indemnify and save harmless the Trustee from any and
all claims, demands, payments of money, causes of actions, suits, judgments,
howsoever arising out of or in connection with the Trust Property.
 
 

 
- 2 -

--------------------------------------------------------------------------------


 

 
7.  The Trustee does hereby acknowledge and declare further and that the Trustee
will not permit the Trust Property to become in any way charged, encumbered or
affected by any act or omission of the Trustee.


8.  The parties shall execute such further assurances and other documents and
instruments and do such further and other things as may be necessary to
implement and carry out the intent of this Agreement.


9.  All notices, writings or demands to be given to any Party pursuant to this
Agreement must be in writing and must be delivered to such Party at his/its
address set out above (or to such other address, notice of which has been given
to all Parties hereto) and will be deemed to have been given on the day so
served.


10.  No waiver of any term or provision of this Agreement will be enforceable
unless it is in writing signed by the Party against whom such waiver is sought
to be enforced and makes specific reference to this Agreement, and this
Agreement may only be amended in writing signed by the Parties hereto.


11.  In the event that any one of the provisions of this Agreement is invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.


12.  Wherever the singular, or masculine or neuter is used herein, the same is
to be construed as meaning the plural or the feminine or body corporate or
vice-versa where the context or the hereto so require and, if any Party is more
than one person, the covenants and agreements by such Party are to be joint as
well as several.


13.  This Agreement will be governed by and construed and enforced in accordance
with, and the right of the Parties shall be governed by, the laws of the State
of Nevada.
 
 

 
- 3 -

--------------------------------------------------------------------------------


 

 
14.  This Agreement will be binding upon and inure to the benefit of the Parties
hereto and their respective heirs, executors, administrators, successors and
permitted assigns.


15.  Time is of the essence of this Agreement.


16.  The recitals to this Agreement shall be deemed to be, representations or
statements of fact by the Parties.


IN WITNESS WHEREOF the parties hereto have hereunto set their hands and seals as
of the date first hereinbefore mentioned.
 
                                                                                               
BENEFICIARY:
 
                                                                                              
TRYX VENTURES INC.
 
                                                                                              
Per:/s/ Alessandra Bordon                                                   
                                                                                                    Authorized
Signatory 
 
                                                                                               TRUSTEE:
 
                                                                                              
ATLAS ENERGY CORP.
 
                                                                                              
Per:/s/ Stuart McPherson                                                    
                                                                             Authorized
Signatory
 
This is page four of a four page Declaration of Trust, between ATLAS ENERGY
CORP. as Trustee and TRYX VENTURES INC. as Beneficiary.
 


- 4 -

--------------------------------------------------------------------------------


